                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

WALLACE MITCHELL,                                       )
                                                        )
                        Petitioner,                     )
                                                        )
                        v.                              )       Civil Action No. 18-1151 (RMC)
                                                        )
LENNARD JOHNSON,                                        )
                                                        )
                        Respondent.                     )

                                   MEMORANDUM OPINION

                For several years while incarcerated at the District of Columbia Jail pursuant to a

D.C. Superior Court writ, Wallace Mitchell has routinely petitioned this Court for a writ of

habeas corpus after facing disciplinary actions at the jail. The instant petition, filed on May 10,

2018, arises from a disciplinary decision rendered on November 2, 2017, which Mr. Mitchell

alleges resulted in his “loss of 20 days good time” and “placement in punitive segregation.” Pet.

[Dkt. 1] ¶ 6.

                Pending before the Court is Warden Lennard Johnson’s Response to the Court’s

June 22, 2018 Order to Show Cause why the writ should not issue. Resp. [Dkt. 9]. 1 On

September 28, 2018, Mr. Mitchell was ordered to file his reply by October 30, 2018, and warned

that his failure to comply might result in dismissal of the case. Order [Dkt. 10]. Mr. Mitchell

has not filed a reply despite being told that the “allegations . . . of an answer to an order to show

cause . . . , if not traversed, shall be accepted as true except to the extent that the judge finds from

the evidence that they are not true.” Id. at 1 (quoting 28 U.S.C. § 2248).

                Warden Johnson asserts that the petition is moot because Mr. Mitchell “is not in

any kind of special housing status, let alone the non-existent ‘punitive segregation’ status” giving


1
 Page number citations to Warden Johnson’s Response refer to the electronic case filing (ECF)
page numbers.
                                            1
rise to this action. Resp. at 2. He has proffered the Declaration of Jennifer Postell, Program

Specialist for the District of Columbia Department of Corrections, confirming (1) Mr. Mitchell’s

current housing designation in “a general population unit,” and (2) the nonexistence of a

“punitive segregation” housing unit. Id. at 17 (Postell Decl. ¶¶ 5, 7). This Court has no reason

to disbelieve Warden Johnson’s unrefuted evidence. Therefore, Mr. Mitchell’s habeas petition

will be dismissed as moot for the comprehensive reasons stated in Mitchell v. Johnson, No. 17-

cv-764 (RMC), 2018 WL 4637361 (D.D.C. Sept. 27, 2018) (dismissing Mr. Mitchell’s similarly

pled habeas petition as moot). A separate order will issue contemporaneously.



Date: December 13, 2018                      ___________________________
                                             ROSEMARY M. COLLYER
                                             United States District Judge




                                                 2
